     Case 2:19-cv-06968-JWH-JC Document 58-1 Filed 05/06/21 Page 1 of 2 Page ID #:322




 1    Yitzchak Zelman, Esq., (Admitted Pro Hac Vice)
      MARCUS & ZELMAN, LLC
 2    701 Cookman Avenue, Suite 300
 3    Asbury Park, New Jersey 07712
      Tel: (732) 695-3282
 4
      Fax: (732) 298-6256
 5    Email: yzelman@marcuszelman.com
 6
      Attorneys for Plaintiff

 7
 8                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                               LOS ANGELES DIVISION
10
11
       ETA TIKOTZKY, individually and
12     on behalf of all others similarly             C.A. No.: 2:19-cv-06968-JWH-JC
13     situated,
14                            Plaintiff
15
                                                         [PROPOSED] ORDER
16
       -against-                                            OF DISMISSAL
17
18     CENTURY 21 PLAZA
       a California Corporation,
19
20                            Defendant
21
22    IT IS HEREBY ORDERED:
23           THAT pursuant to the parties’ May 6, 2021 Stipulation of Dismissal, all
24    claims asserted against Defendant in Civil Action No: 2:19-cv-069-68-JWH-JC,
25    are dismissed with prejudice as to the Plaintiff’s claims and without prejudice as
26    to the claims of the putative class members; and
27           THAT all parties shall bear their own attorneys’ fees and costs incurred in
28
      this action.



                                               -3-
     Case 2:19-cv-06968-JWH-JC Document 58-1 Filed 05/06/21 Page 2 of 2 Page ID #:323




 1
      SO ORDERED THIS ____________ day of _____________, 2021.
 2
 3
 4
 5                                  _____________________________________
 6
                                    HONORABLE JOHN W. HOLCOMB
                                    UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           -4-
